     Case: 1:17-cv-00377-JG Doc #: 381 Filed: 12/28/18 1 of 4. PageID #: 8761



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

DERRICK WHEATT, et al.,                           )   CASE NOs.: 1:17-CV-0377
                                                  )   and 1:17-CV-0611
                       Plaintiffs,                )
                                                  )   JUDGE JAMES S. GWIN
               v.                                 )
                                                  )   MAGISTRATE JUDGE WILLIAM H
CITY OF EAST CLEVELAND, et al.,                   )   BAUGHMAN, JR.,
                                                  )
                       Defendants.                )


                       DEFENDANTS’ REPLY TO
  PLAINTIFFS’ CONSOLIDATED RESPONSE IN OPPOSITION TO DEFENDANTS’
         MOTIONS FOR RELIEF FROM JUDGMENT UNDER RULE 60


       This issue here whether Plaintiffs should be allowed to take advantage of a mutual

mistake wherein certain evidence was mistakenly stipulated to as being exculpatory; brightly

illustrates the legal maxim: “He who seeks equity, must do equity.”

       In this Section 1983 action, Plaintiffs gained unwarranted leverage, through the mutual

mistaken submission of an incorrect Amended (Proposed) Final Pretrial Order that erroneously

provided a stipulation that the Petty brothers’ statements were exculpatory; which stipulation was

later then carried forward and reflected in the Jury Instructions given by the Court, resulting in a

gross miscarriage of justice.

       It is urged that as the evidence supplied through email exchange between the parties,

clearly demonstrates that a mutual mistake had occurred, that this Court must find that

reformation of the Amended Final Pretrial Order is proper as it would serve to affect the parties’

intentions. (See Simpson v. Curtis, 351 S.W.3d 374, 379 (Tex. App.-Tyler 2010, no pet.).
     Case: 1:17-cv-00377-JG Doc #: 381 Filed: 12/28/18 2 of 4. PageID #: 8762



       However, while Plaintiffs recognize that at trial, Defendants strongly argued that the

Petty brothers’ statements were not exculpatory, (see Dkt. 378 at p. 4) and indeed although

Plaintiffs addressed Defendants’ summary judgment argument that the exculpatory nature of the

Petty statements was not apparent because they were “internally inconsistent.” See Dkt. 93 at 6;

Plaintiffs now take the incongruous position that the characterization of the Petty brothers

statements was a matter stipulated to by the parties as being exculpatory after persistently

ignoring Defendants’ protestations to the contrary.

       In a further attempt to advance their argument that they should profit from this “mutual

mistake” Plaintiffs argue that “with respect to the section on uncontroverted facts, this section is

for facts that are admitted in the pleadings or stipulated to by counsel. See Dkt. 378 at p. 4.

       Plaintiffs’ argument essentially that the characterization of the Petty brothers’ statements

were admittedly exculpatory falls flat as a review of the procedural history of this case

demonstrates their argument as lacking basis.

       In this regard, on November 2, 2017, the City Defendants filed their Motion for Leave to

File Amended Answer to Plaintiffs’ Complaint. See Doc. # 123. As recognized by Plaintiffs,

among other issues the City Defendants sought to deny the exculpatory nature of the Petty

brothers’ statements. See Doc. # 125 at. P. 2. In resolution of the City Defendants’ Motion for

Leave to File Amended Answer to Plaintiffs’ Complaint, this Court held:

       “The City Defendants also argue that Plaintiffs’ Brady claim is not supported by
       the record. The City Defendants made this argument in their summary judgment
       briefing, and now seek to amend their answer to reflect their more recent
       arguments. The City Defendants’ original answer already largely reflects this
       argument.25 Their proposed amendment would change that the City Defendants
       now deny the exculpatory nature of any allegedly undisclosed statements.26
       Because Plaintiffs have already responded to the substance of this argument in




                                                  2
     Case: 1:17-cv-00377-JG Doc #: 381 Filed: 12/28/18 3 of 4. PageID #: 8763



        their summary judgment briefing, they would not be prejudiced by amendment.
        The Court therefore GRANTS the City Defendants’ leave to amend their
        answer to reflect that they deny the exculpatory nature of any statements.

See Doc #: 126, p. 5. (Emphasis added).

      Plaintiffs then finalizes their arguments asserting that, “…even after the Amended FPTO

was filed on October 29, 2018, Defendants did not raise any issue concerning the stipulated facts

or admissions. Defendants did not raise it in the entire two week-period before trial began on

November 13, 2018. Fourth, Defendants did not raise any issue about the stipulated facts or

admissions during the jury instruction conference.” See Doc #: 378, p. 5.

      This Court is respectfully urged that as the email exchange between the parties clearly

showed the parties’ intent that the characterization of the Petty brothers’ statements was a matter

that the parties had not been stipulated to, that under the doctrine of judicial estoppel, which, as

studied supra is clearly applicable here. "The doctrine of judicial estoppel prevents a party who

'assumes a certain position in a legal proceeding, and succeeds in maintaining that position,' from

later 'assum[ing] a contrary position.'" Scudder v. Dolgencorp, LLC, 900 F.3d 1000, 1006 (8th

Cir. 2018) (alteration in original) (quoting New Hampshire v. Maine, 532 U.S. 742, 749 (2001)).

Three considerations "typically inform the decision whether to apply the doctrine in a particular

case:" 1) "a party's later position must be clearly inconsistent with its earlier position," 2)

whether the party "succeeded in persuading a court to accept that party's earlier position, so that

judicial acceptance of an inconsistent position in a later proceeding would create the perception

that either the first or the second court was misled," and 3) "whether the party seeking to assert

an inconsistent position would derive an unfair advantage or impose an unfair detriment on the

opposing party if not estopped." New Hampshire v. Maine, 532 U.S. 742, 750-51 (2001)

(quotations omitted).Without further argument, this Court is urged to find that through a mutual



                                                   3
     Case: 1:17-cv-00377-JG Doc #: 381 Filed: 12/28/18 4 of 4. PageID #: 8764



mistake, the parties submitted an incorrect Amended (Proposed) Final Pretrial Order which

against the parties’ intent provided a stipulation that the Petty brothers’ statements were

exculpatory.

     WHEREFORE, and by the reason of the facts of this case; and a study of the law as set

forth above Defendants pray that their previously entered Rule 60 motions (Dkt. # 363, 365 and

367) be granted.

                                             Respectfully submitted,


                                             /s/ Willa M. Hemmons
                                             Willa M. Hemmons, Esq. (0041790)
                                             Law Director
                                             City of East Cleveland
                                             14340 Euclid Avenue
                                             East Cleveland, Ohio 44112
                                             whemmons@eastcleveland.org
                                             Counsel for Vincent K. Johnstone



                                 CERTIFICATE OF SERVICE

       A true and accurate copy of Defendants’ Reply to Plaintiffs’ Consolidated Response In

Opposition To Defendants’ Motions for Relief from Judgment Under Rule 60 was electronically

filed with the Court on this 28th day of December, 2018; and that by operation of this Court’s

electronic notification system a copy thereof is made available to all registered parties.

                                              /s/ Willa M. Hemmons
                                              Attorney for City Defendants
;




                                                  4
